Case: 3:19-mj-00450-MJN Doc #: 1 Filed: 08/08/19 Page: 1 of 4 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT* ~

for the an 45
OS UIZAUG-8 PH I: 20
Southern District of Ohio

 

 

United States of America )
i ) 40m
) Case No. we ow *
SHAWN WILLIAMS
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 8, 2019 in the county of in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 922(g)(1) Possession of a firearm after having been previously convicted of a felony
offense

This criminal complaint is based on these facts:

See attached affidavit

@ Continued on the attached sheet.

 

Complainant's signature

Jason E. Rhodes, Task Force Officer, FBI

 

Sworn to before me and signed in my presence. fle

 

 

Sh ee “Judge 5 signa /2 =|
City and state: Dayton, Ohio Michael J Noman, United StalesMagisrate Judge

 

XE re
SA

 
Case: 3:19-mj-00450-MJN Doc #: 1 Filed: 08/08/19 Page: 2 of 4 PAGEID #: 2

AFFIDAVIT

Jason E. Rhodes, a Task Force Officer for the Federal Bureau of Investigation (“FBI”) and City of
Dayton Police Department officer being duly sworn, deposes as follows:

INTRODUCTION

Ls I am a Task Force Officer (“TFO”) with the United States Federal Bureau of Investigation
(“FBI”) within the meaning of Title 21, United Stated Code (“U.S.C.”), Section 878, that
is, an officer of the United States who is empowered by law to conduct criminal
investigations of and to make arrests for offenses as detailed in 21 U.S.C. § 878.

2s I have been employed in law enforcement since 2007. I currently serve as an officer with
the Dayton Police Department (“DPD”). Since June 2016, I have been assigned to the
Community Initiative to Reduce Gun Violence “CIRGV” Task Force, and in November
2017, I became a TFO with the FBI Safe Streets Task Force. Since 2013, I have been
dedicated to the investigation of narcotics, firearms and gang offenses. I have been
involved in firearm-related arrests, executed search warrants that resulted in the seizure of
narcotics and firearms, participated in undercover narcotics purchases, and supervised the
activities of informants who have provided information and assistance resulting in
narcotics purchases.

3, This affidavit is made in support of an application for a complaint against Shawn W.
Williams (“WILLIAMS”) for a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), that
being “Possession of a firearm after having been previously convicted of a felony offense.”

4. The facts in this affidavit are submitted for the purpose of establishing probable cause, and
do not include every fact known in the investigation.

FACTS

5. On August 7, 2019, United States Magistrate Judge Michael J. Newman signed a search
warrant that your Affiant authored for 1955 Kipling Drive, Dayton, Ohio. The items to be
seized on the search warrant included, but were not limited to, controlled substances,
cellular phones, cash, firearms, and ammunition. Previously, a confidential informant had
made law enforcement-directed purchases of methamphetamine and/or a heroin/fentany]
mixture on two separate dates in July 2019 inside 1955 Kipling Drive. The informant
identified WILLIAMS as the person who sold the drugs on those two occasions.

6. On August 8, 2019, at about 0600 hours, the search warrant was executed by F.B.I.
S.W.A.T. WILLIAMS was the lone occupant inside the residence. A .40 caliber Glock
handgun (serial number was MV W235) loaded with 15 rounds was located in the console
of the couch in the living room. There was a safe on the top shelf of a closet in the hallway
leading from the living room to the back two bedrooms and one bathroom. Inside the safe
there was a Mossberg .22 caliber pistol, serial number ENK3998004, loaded with 20

1
10.

11.

Case: 3:19-mj-00450-MJN Doc #: 1 Filed: 08/08/19 Page: 3 of 4 PAGEID #: 3

rounds. Also inside the safe was a Taurus Millennium G2 9mm, serial number TKN80207,
loaded with 12 rounds. Also inside the safe was a 50 round drum magazine for a .40 caliber
Glock handgun, like the one found in the living room. The magazine was loaded with 50
rounds. Also inside the safe was a magazine for a .40 caliber Glock loaded with 9 rounds.
In addition, there was a box of .40 caliber Federal rounds and a box of 62 9mm Winchester
rounds that were in the safe. There was also a .40 caliber Glock magazine loaded with 2
rounds that was found in a drawer in the kitchen.

In a kitchen cabinet there was a bag that weighed 21.2 grams and contained suspected
methamphetamine. The suspected methamphetamine was tested with a field test kit which
indicated a positive presence of methamphetamine. Also found with the bag were three
digital scales which appeared to have drug residue on them. There was a bag of white
powder in a drawer in the kitchen that weighed 15.2 grams and another bag on the kitchen
powder that weighed 1.47 grams. Both bags appeared to be fentanyl, which is unable to be
field tested. All of the suspected drugs will be sent to the Miami Valley Regional Crime
Laboratory for further analysis.

There was an Ohio Bureau of Motor Vehicle registration paperwork in WILLIAMS’ name
for a Buick parked in the driveway of the 1955 Kipling Drive. There was also Federal court
paperwork WILLIAMS’ name inside the residence. WILLIAMS is presently charged in
United States District Court, Southern District of Ohio at Dayton, with a violation of 18
U.S.C. § 922(g)(1) arising from an earlier encounter involving Affiant on or about January
7, 2019. It should also be noted that there were two bedrooms inside the house. Only one
bedroom was set up with a bed for sleeping on. The other bedroom was filled with
miscellaneous items that covered the entire floor of the room.

T read WILLIAMS his constitutional rights warning while he was in the backseat of a
marked cruiser and he understood his rights, but he did not wish to speak with me.

A check of WILLIAMS: criminal history revealed a conviction from July 19, 2006, in the
Common Pleas Court of Montgomery County Ohio for rape, a felony of the first degree,
case number 2006CRO00031. This crime is punishable by greater than one year
imprisonment.

On August 8, 2019, Affiant spoke with Special Agent Chris Reed of the Bureau of Alcohol,
Tobacco, Firearms and Explosives. Reed advised that the Taurus firearm was
manufactured outside the state of Ohio, and thus moved in interstate commerce.
Case: 3:19-mj-00450-MJN Doc #: 1 Filed: 08/08/19 Page: 4 of 4 PAGEID #: 4

12. Based on the above information, I believe that probable cause exists to conclude that on or
about August 8, 2019, while in the Southern District of Ohio, WILLIAMS possessed a
firearm after having been previously convicted of a felony offense, a violation of 18 U.S.C.
§ 922(g)(1) and 924(a)(2).

 

Jas6rf E. Rhodes, Task Force Officer
Federal Bureau of Investigation

d sw A fare me this 8"" day of August, 2019.
oO
QR ‘i
Ge ok \
HF Ke
7 gps \)Y

n
‘tas en (see

wy §s hk. fy eN

Subscribed a

 

     
 

 
  
 

a
a)
